Order entered February 13, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00550-CR

                             JOHN RICHARD BUSBEY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F10-11264-K

                                              ORDER
        The State’s second motion for extension of time in which to file its brief is GRANTED.

The State’s brief, filed simultaneously with its motion for extension, is deemed timely filed, and

the Clerk of the Court is instructed to file the State’s brief as of the date received.


                                                         /s/    ELIZABETH LANG-MIERS
                                                                PRESIDING JUSTICE